198 F.2d 711
WALSHFERv.JACQUES, Warden.
No. 11627.
Circuit Court of Appeals, Sixth Circuit.
July 14, 1952.

Charles E. Walshfer, in pro per.
Frank G. Millard, Atty. Gen., Edmund E. Shepherd, Sol. Gen., Lansing, Mich., and Daniel J. O'Hara, Asst. Atty. Gen., for appellee.
Before HICKS, SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
Petitioner, a prisoner in the Michigan State prison at Jackson, Michigan, filed an application in this court for leave to file a petition for a writ of habeas corpus. This application was granted on July 13, 1951, by the Chief Judge. The petition for the writ was filed on March 10, 1952. On June 5, 1952, respondents filed a motion to dismiss and on June 19, 1952, petitioner filed an `Opposition to Motion to Dismiss." The record is voluminous, but the primary question is of very narrow compass. The question confronting us is whether the Court has jurisdiction to grant the writ. Jurisdiction depends upon the statute. The statute does not authorize this Court to grant the writ. Title 28, Section 2241, U.S.Code.


2
The Order entered by the Chief Judge granting leave to file the petition was not an adjudication that the Court had authority to issue the writ. This Order amounted to nothing more than allow petitioner to present his application to the Court. The Order provided that when the application was filed copies thereof should be forwarded to respondent Jacques as Warden and to the Solicitor General of Michigan. It was for the Court and not the Chief Judge to determine whether the writ should be granted.


3
An Order will be entered denying the issuance of the writ for lack of jurisdiction to entertain it.